DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/10/22 has been considered by the examiner.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7-11, 14-17 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, U.S. Patent Application Publication No. 2009/0134914.
As to claim 1, Huang discloses, in figure 3,
an apparatus, comprising:
a comparator, comprising:
a plurality of pregain stages (Ao1 within circuit 310, Ai1, Ai2...AiN and Ao1 within circuit 330), wherein the plurality of pregain stages comprises first and second pregain stages (any two of the pregain stages Ao1 within circuit 310, Ai1, Ai2...AiN and Ao1 within circuit 330), and wherein the first pregain stage is coupled to the second pregain stage via a first pair of capacitors (capacitors Co1 between pre-gain stage Ao1 within circuit 310 and pregain stage Ai1, capacitors Ci2 between pregain stages Ai1 and Ai2, capacitors CiN between pregain stages Ai2 and AiN, etc), and wherein the plurality of pregain stages further comprises a third pregain stage (any further pregain stage in addition to the above-noted any two of the pregain stages Ao1 within circuit 310, Ai1, Ai2...AiN and Ao1 within circuit 330), and wherein the second pregain stage is coupled to the third pregain stage via a second pair of capacitors (any second pair capacitors in Huang's figure 3 in addition to the above-noted first pair of capacitors);
a switch network (the switch network in figure 3 of Huang formed by all of the switches shown in this figure) coupled to the plurality of pregain stages, wherein the switch network is operated to provide a feedback path between a pair of pregain stages in the plurality of pregain stages (the feedback path formed by any one or more of switches Sf1 through SfN, note that these feedback paths are "between a pair of pregain stages" even though they are just connected across individual pregain stages, or alternatively, the claimed feedback path can be read on the combination of switches Sf1 and Sf2, note that when these two switches are simultaneously closed they form a feedback path from the output terminals of pregain stage Ai2 to the input terminals of pregain stage Ai1); and
a latch (340) coupled to the plurality of pregain stages.
       As to claim 2, note that latch 340 is a single stage latch.
As to claim 3, note that figure 3 of Huang shows that there are at least five pregain stages, and the illustration of "..." between pregain stages Ai2 and AiN means that there can be any number of pregain stages forming the figure 3 comparator of Huang.
As to claim 4, note that the pregain stages shown in figure 3 of Huang are coupled in cascade. 
As to claims 7 and 8, note that Huang's switches are operated in response to clock signals and also note the discussion throughout Huang of canceling offset of the comparator.
As to claim 9, again note the feedback path formed by any one or more of switches Sf1 through SfN, i.e., each of these feedback paths is "around a pregain stage" even though they are just connected across individual pregain stages, or alternatively, the claimed feedback path can be read on the combination of switches Sf1 and Sf2, note that when these two switches are simultaneously closed they form a feedback path from the output terminals of pregain stage Ai2 to the input terminals of pregain stage Ai1, which can also be interpreted as being "around a pregain stage".
As to claims 10, 11, 14-17 and 19-25, these claims are rejected using the same analysis as set forth above with regard to claims 1-4 and 7-9 (the "voltage" recited on line 3 of claim 15 can be read on the ground voltage connected to the input of each of the pregain stages when switches Soos1, Sios1, etc are closed).

4.	Claims 1, 2, 4, 7-10, 14, 15 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansoorian et al, U.S. Patent No. 9,019,139.
As to claim 1, Mansoorian et al discloses, in figure 3A,
an apparatus, comprising:
a comparator, comprising:
a plurality of pregain stages (amp1 through amp3), wherein the plurality of pregain stages comprises first and second pregain stages (amp1 and amp2), and wherein the first pregain stage is coupled to the second pregain stage via a first pair of capacitors (the capacitors between amp1 and amp2), and wherein the plurality of pregain stages further comprises a third pregain stage (amp3), and wherein the second pregain stage is coupled to the third pregain stage via a second pair of capacitors (the capacitors between amp2 and amp3);
a switch network (the combination of all of the switches shown in figure 3A of Mansoorian et al) coupled to the plurality of pregain stages, wherein the switch network is operated to provide a feedback path between a pair of pregain stages in the plurality of pregain stages (note the feedback paths from the output terminals of amp2 to the input terminals of amp1 when switches az0 and az1 are simultaneously closed); and
a latch (latch) coupled to the plurality of pregain stages.
As to claim 2, note that the latch is a single stage latch.
As to claim 4, note that the pregain stages shown in figure 3A of Mansoorian et al are coupled in cascade. 
As to claims 7 and 8, note that the switches providing feedback across each of amp1 through amp3 are responsive to clock signals and also note the discussion at column 3, lines 8-13, of Mansoorian et al canceling offset of the comparator.
As to claim 9, note that the switches az0 through az2 provide feedback paths around each of the pregain stages amp1 through amp3.
As to claims 10, 14, 15 and 19-25, these claims are rejected using the same analysis as set forth above with regard to claims 1, 2, 4 and 7-9 (the "voltage" recited on line 3 of claim 15 can be read on the reference potential Vref0 or the reference potential Vdacref).

5.	Claims 1, 2, 4, 7-10, 14, 15 and 19-25 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicollini et al, U.S. Patent No. 4,965,468.
As to claim 1, Nicollini et al discloses, in figure 5,
an apparatus, comprising:
a comparator, comprising:
a plurality of pregain stages (AMP1 through AMP3), wherein the plurality of pregain stages comprises first and second pregain stages (AMP1 and AMP2), and wherein the first pregain stage is coupled to the second pregain stage via a first pair of capacitors (C2 and C2), and wherein the plurality of pregain stages further comprises a third pregain stage (AMP3), and wherein the second pregain stage is coupled to the third pregain stage via a second pair of capacitors (C3 and C3);
a switch network (the combination of all of the switches shown in figure 5 of Nicollini et al) coupled to the plurality of pregain stages, wherein the switch network is operated to provide a feedback path between a pair of pregain stages in the plurality of pregain stages (note the feedback paths from the output terminals of AMP3 to the input terminals of AMP1 or AMP2 when switches Sw1A through Sw3A are simultaneously closed); and
a latch (LATCH) coupled to the plurality of pregain stages.
As to claim 2, note that the latch is a single stage latch.
As to claim 4, note that the pregain stages shown in figure 5 of Nicollini et al are coupled in cascade. 
As to claims 7 and 8, note that the switches providing feedback across each of AMP1 through AMP3 are responsive to clock signals and also note the discussion throughout Nicollini et al canceling offset of the comparator.
As to claim 9, note that the switches Sw1A through Sw3A and Sw1B through Sw3B provide feedback paths around each of the pregain stages AMP1 through AMP3.
As to claims 10, 14, 15 and 19-25, these claims are rejected using the same analysis as set forth above with regard to claims 1, 2, 4 and 7-9 (the "voltage" recited on line 3 of claim 15 can be read on the reference potential VREF).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over either Mansoorian et al or Nicollini et al, supra.
Although these two references only disclose three cascaded pregain stages, it would have been obvious to one of ordinary skill in the art to add a fourth pregain stage for the reason noted in the previous office actions, i.e., it was old and well-known in the art before the effective filing date of the present invention that comparator circuits having a plurality of pregain stages, a switch network and a latch can include four or more pregain stages, note figure 1A of Yang, figure 14 of Tomisawa et al, figure 1 of Santoro et al, figure 1 of Amazeen et al and figure 1 of Mok, all cited in the office action mailed on 10/21/20. As also noted in the previous office actions, the motivation for adding a fourth stage in Mansoorian et al and Nicollini et al is for the well-known purpose of increasing the gain of the cascaded stages.
Double Patenting
7.	Claims 1-4, 7-11, 14-17 and 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of copending Application No. 17/364,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully anticipated by the claims of 17/364,542. Note, for example, that lines 1-7 of claim 1 of the instant application are anticipated by what is recited by the combination of claim 9, lines 1-3, together with claim 11, lines 1-3, of the '542 application, and also note that the limitations on lines 8-11 of claim 1 of the instant application are anticipated by what is recited on lines 4-7 of claim 9 of the '542 application (the recitation that the feedback path is "between" a pair of pregain stages is anticipated by the recitation of the feedback path being "around" the third pregain stage using the test of broadest reasonable interpretation). Note also that claim 1 of the instant application is also anticipated by what is recited in claims 14 and 16 of the '542 application. Finally, note that most of the dependent claims of the instant application are anticipated by what is recited in the dependent claims of the '542 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Prior Art Not Relied Upon
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 5 of Yamaguchi (USP 5,546,028) which shows a further example of a comparator comprising a plurality of pregain stages with pairs of capacitors coupled between the successive stages and a single stage latch coupled to the pregain stages, and is therefore seen to anticipate at least independent claims 1, 10 and 15.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 14, 2022